
	
		I
		111th CONGRESS
		2d Session
		H. R. 4670
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Pitts introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To establish a program through which each State may
		  provide a bust to be displayed in one of the House Office
		  Buildings.
	
	
		1.House of Representatives
			 State Busts program
			(a)Program
			 establishedThere is
			 established a program under which the Architect of the Capitol shall solicit,
			 accept, and place busts from each of the States for display in one of the
			 Cannon, Rayburn, or Longworth House Office Buildings in accordance with this
			 Act.
			(b)Acceptance of
			 bustsAny bust accepted for display under this program shall be
			 considered a gift to the United States.
			(c)Limitation on
			 number of State bustsNo State may have more than one bust on
			 display under this Act.
			2.Regulations
			(a)In
			 generalThe Committee on
			 House Administration of the House of Representatives shall promulgate
			 regulations to carry out the program established in section 1.
			(b)Eligibility of
			 bustsIn promulgating
			 regulations under subsection (a), the Committee on House Administration of the
			 House of Representatives shall specify standards which must be met by busts
			 provided by the States under section 1 in order for such busts to be considered
			 for acceptance and placement by the Architect of the Capitol. Such standards
			 shall specify at least the following:
				(1)Each bust must
			 portray a leading political, religious, or cultural figure from the history of
			 the State.
				(2)Each bust must
			 conform to roughly uniform dimensions.
				(3)Construction of
			 each bust must be in either bronze or marble.
				(4)The style of each
			 bust must be realistic.
				(5)No bust representing any individual may be
			 accepted for display as part of the program until after the expiration of the
			 50-year period which begins on the date of the individual's death.
				
